             Case 1:19-cv-01746-JEB Document 18 Filed 02/18/20 Page 1 of 3




                                   UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA


    MAHTAB ARSANJANI, et al.,

                     Plaintiffs,

            v.                                            C. A. No. 1:19-cv-01746 (JEB)

    THE UNITED STATES OF AMERICA, et
    al.,

                     Defendants.


      DEFENDANT DISTRICT OF COLUMBIA’S RULE 26 INITIAL DISCLOSURES

           Pursuant to Federal Rule of Civil Procedure 26(a)(1), Defendant the District of Columbia

(the District) hereby submits the following initial disclosures.

           These disclosures include the names of individuals likely to have discoverable

information relevant to the District’s defense and documents and tangible things in the District’s

custody that may be used in its defense against Plaintiff’s claims. The District specifically

reserves the right to supplement these disclosures and/or identify and produce additional

evidence as it becomes available or as necessary, up until the date of trial.

      I.         Disclosure of Names Pursuant to Rule 26 (a)(1)(A)(i)1

           1. Plaintiff Mahtab Arsanjani.

           2. Nicholas R. Ragucci, Firefighter/Paramedic, District of Columbia Fire and
              Emergency Medical Services Department, 439 New Jersey Avenue, N.W., E-3-2,
              (202) 673-3203: Fact witness (treatment rendered to Plaintiff on scene and/or
              thereafter).

           3. Travone A. Bray, Firefighter/Emergency Medical Technician, District of Columbia
              Fire and Emergency Medical Services Department, 1101 Half Street, S.W.,


1
    All communications with District employees should be made through the undersigned counsel.
            Case 1:19-cv-01746-JEB Document 18 Filed 02/18/20 Page 2 of 3




             Washington, D.C. 20024, (202) 673-3207: Fact witness (treatment rendered to
             Plaintiff on scene and/or thereafter).

          4. All Metropolitan Police Department members who responded to the scene of the
             incident and may be identified during discovery.

          5. All District employees with information about any occurrence alleged in Plaintiff’s
             Amended Complaint.

          6. All of Plaintiff’s treating physicians and nurses.

          7. All witnesses identified by Plaintiff during discovery.

          8. All witnesses identified by the United States of America during discovery.

   II.       Disclosure of Documents Pursuant to Rule 26 (a)(1)(A)(ii)

          1. District of Columbia Fire and Emergency Medical Services Department Patient

             Report for Mahtab Arsanjani.

          2. Office of Unified Communications Background Event Chronology.

          3. Weather History, Sunday, June 19, 2016, provided by District of Columbia

             Department of Transportation.

   III.      Disclosure of Damages Pursuant to Rule 26(a)(1)(A)(iii)

          The District reserves the right to seek fees and costs, which cannot be calculated prior to

the resolution of this matter


   IV.       Disclosure of Any Applicable Insurance Agreements Pursuant to Rule
             26(a)(1)(A)(iv)

   Not applicable.



          Discovery is ongoing, and the District reserves the right to supplement these initial

disclosures with responsive, non-privilege information later obtained.

DATE: February 18, 2020                         Respectfully Submitted,



                                                   2.
         Case 1:19-cv-01746-JEB Document 18 Filed 02/18/20 Page 3 of 3




                                            KARL A. RACINE
                                            Attorney General for the District of Columbia

                                            CHAD COPELAND
                                            Deputy Attorney General
                                            Civil Litigation Division

                                            /s/ Michael K. Addo
                                            MICHAEL K. ADDO [1008971]
                                            Chief, Civil Litigation Division Section IV

                                            /s/ Denise Katz-Prober_
                                            DENISE KATZ-PROBER [1013442]
                                            Assistant Attorney General
                                            441 4th Street, N.W., Suite 630 South
                                            Washington, DC 20001
                                            (p) (202) 724-5375
                                            (f) (202) 741-0445
                                            (e) denise.katz-prober@dc.gov

                                            Counsel for Defendant District of Columbia

                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Defendant District of Columbia’s Rule 26

Initial Disclosures was served on February 18, 2020 via electronic mail upon counsel of record

for Plaintiff, John J. Yannone, Esq. at john@pricebenowitzlaw.com, and upon counsel of record

for Defendant United States of America, Brian J. Field, Esq., at Brian.Field@usdoj.gov.



                                     /s/ Denise Katz-Prober
                                     DENISE KATZ-PROBER




                                               3.
